In an action by plaintiffs to recover from defendant their proportionate share of the proceeds of one or more joint ventures, order denying defendant’s motion to require the service of an amended complaint separately and more definitely stating plaintiffs’ causes of action modified by striking out the ordering paragraphs and by substituting therefor a provision that the motion to compel the separate statement of plaintiffs’ causes of action be denied and that the motion to require plaintiffs to serve an amended complaint which shall more definitely state plaintiffs’ cause or causes of action be granted, with $10 costs. As so modified, order affirmed, with $10 costs and disbursements to appellant; the amended complaint to be served within ten days from the entry of the order hereon. It is impossible to determine from the present complaint whether the parties entered into any joint venture and, if so, whether one or more, or what the rights and obligations of the parties were pursuant to their agreement or agreements. It is also impossible to determine from the pleading whether the venture or ventures have terminated or are still continuing, or what relief, if any, plaintiffs are entitled to. Defendant should not be required to answer such a pleading. The amended pleading should state the facts upon which plaintiffs rely for recovery, and if the action is brought on more than one agreement, plaintiffs’ causes of action should be separately stated and numbered. Nolan, P. J., Wenzel, MacCrate, Murphy and Ughetta, JJ., concur.